` EXHIBIT 4(a) FORM OF INDENTURE FOR SENIOR DEBT SECURITIES OLIN CORPORATION AND , Trustee Indenture Dated as of Debt Securities OLIN CORPORATION Debt Securities CROSS REFERENCE SHEET* This Cross Reference Sheet shows the location in the Indenture of the provisions inserted pursuant to Sections 310-318(a), inclusive, of the Trust Indenture Act of 1939. Section of Trust Indenture Act Section of Indenture 310(a)(1)(2) 7.09 (3)(4) Inapplicable (5) ** (b) 7.08 and 7.10(a), (b), and (d) (c) Inapplicable 311(a)(b) ** (c) Inapplicable 312(a) 5.01 and 5.02(a) (b) 5.02(b) (c) 5.02(c) 313(a) 5.04(a) (b)(c) ** (d) 5.04(b) 314(a)(1) 5.03(a) (2) 5.03(b) (3) 5.03(c) (4) 4.07 (b) Inapplicable (c)(1)(2) 14.05 (3) Inapplicable (d) Inapplicable (e) 14.05 (f) ** 315(a)(c)(d) 7.01 (b) 6.07 (e) 6.08 316(a) 6.06 and 8.04 (b) 6.04 317(a) 6.02 (b) 4.04 318(a) 14.07 * The Cross Reference Sheet is not part of the Indenture. ** Deemed included pursuant to Section 318(c) of Trust Indenture Act of 1939. TABLE OF CONTENTS* Page PARTIES 1 RECITALS 1 Purpose of Indenture 1 Compliance with legal requirements 1 Purpose of and consideration for Indenture 1 ARTICLE ONE DEFINITIONS. Section 1.01 Certain Terms Defined 1 Authorized Newspaper 1 Board of Directors 1 Business Day 2 Common Stock 2 Company 2 Corporate Trust Office of the Trustee 2 Debt Security or Debt Securities 2 Depositary 2 Event of Default 2 Fully-Registered Debt Security 2 Global Security 2 Holder 2 Indenture 3 Officers' Certificate 3 Opinion of Counsel 3 Original Issue Discount Debt Security 3 Outstanding 3 Registered Debt Security 4 Registrar 4 Responsible Officer 4 Subsidiary 4 Trustee 4 Trust Indenture Act of 1939 4 U.S. Government Obligations 4 Voting Stock 5 Yield to Maturity 5 * The Table of Contents, comprising pages i to v, is not part of the Indenture. i ARTICLE TWO DEBT SECURITIES. Section 2.01. Forms Generally 5 Section 2.02. Form of Trustee's Certificate of Authentication 5 Section 2.03. Principal Amount; Issuable in Series 6 Section 2.04. Execution of Debt Securities 7 Section 2.05. Authentication and Delivery of Debt Securities 8 Section 2.06. Denominations of Debt Securities 9 Section 2.07. Registration of Transfer and Exchange 9 Section 2.08. Temporary Debt Securities 10 Section 2.09. Mutilated, Destroyed, Lost or Stolen Debt Securities 10 Section 2.10. Cancellation of Surrendered Debt Securities 11 Section 2.11. Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 11 Section 2.12. Interest Rights Preserved 11 Section 2.13. Securities Denominated in Foreign Currencies 12 Section 2.14. Wire Transfers 12 Section 2.15. Securities Issuable in the Form of a Global Security 12 Section 2.16. Medium-term Securities 14 ARTICLE THREE REDEMPTION OF DEBT SECURITIES. Section 3.01. Applicability of Article 15 Section 3.02. Notice of Redemption; Selection of Debit Securities 15 Section 3.03. Payment of Debt Securities Called for Redemption 16 Section 3.04. Mandatory and Optional Sinking Funds 16 Section 3.05. Redemption of Debt Securities for Sinking Fund 17 ARTICLE FOUR PARTICULAR COVENANTS OF THE COMPANY. Section 4.01. Payment of Principal of and Premium, if any, and Interest on Debt Securities 18 Section 4.02. Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 18 Section 4.03. Appointment to Fill a Vacancy in the Office of Trustee 19 Section 4.04. Duties of Paying Agents, etc. 19 Section 4.05. Limitations on Liens 19 Section 4.06. Limitation on Sale and Lease-Back 22 Section 4.07. Statement by Officers as to Default 23 Section 4.08. Further Instruments and Acts 23 ARTICLE FIVE HOLDER LISTS AND REPORTS BY THE COMPANY AND THE TRUSTEE. Section 5.01. Company to Furnish Trustee Information as to Names and Addresses of Holders 23 Section 5.02. Preservation of Information; Communications to Holders 23 Section 5.03. Reports by Company 25 ii Section 5.04. Reports by Trustee 25 Section 5.05. Record Dates for Action by Holders 25 ARTICLE SIX REMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT. Section 6.01. Events of Default 26 Section 6.02. Collection of Indebtedness by Trustee, etc. 28 Section 6.03. Application of Moneys Collected by Trustee 29 Section 6.04. Limitation on Suits by Holders 30 Section 6.05. Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default 31 Section 6.06. Rights of Holders of Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default 31 Section 6.07. Trustee to Give Notice of Defaults Known to It, but May Withhold Such Notice in Certain Circumstances 32 Section 6.08. Requirement of an Undertaking to Pay Costs in Certain Suits under the Indenture or Against the Trustee 32 ARTICLE SEVEN CONCERNING THE TRUSTEE. Section 7.01. Certain Duties and Responsibilities 32 Section 7.02. Certain Rights of Trustee 33 Section 7.03. Trustee Not Liable for Recitals in Indenture or in Debt Securities 35 Section 7.04. Trustee, Paying Agent or Registrar May Own Debt Securities 35 Section 7.05. Moneys Received by Trustee To Be Held in Trust 35 Section 7.06. Compensation and Reimbursement 35 Section 7.07. Right of Trustee to Rely on an Officers' Certificate Where No Other Evidence Specifically Prescribed 36 Section 7.08. Disqualification; Conflicting Interests 36 Section 7.09. Requirements for Eligibility of Trustee 36 Section 7.10. Resignation and Removal of Trustee 36 Section 7.11. Acceptance by Successor to Trustee 37 Section 7.12. Successor to Trustee by Merger, Consolidation or Succession to Business 38 ARTICLE EIGHT CONCERNING THE HOLDERS. Section 8.01. Evidence of Action by Holders 39 Section 8.02. Proof of Execution of Instruments and of Holding of Debt Securities 39 Section 8.03. Who May be Deemed Owner of Debt Securities 39 Section 8.04. Debt Securities Owned by Company or Controlled or Controlling Companies Disregarded for Certain Purposes 40 Section 8.05. Instruments Executed by Holders Bind Future Holders 40 ARTICLE
